Citation Nr: 0523768	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hearing loss of the 
right ear.

2. Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1942 to 
January 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 RO rating decision.  The veteran filed 
a notice of disagreement in January 2002, the RO issued a 
statement of the case in August 2002, and the veteran filed a 
timely VA Form 9 in October 2002.

In October 2002, the veteran's representative indicated that 
the veteran wanted to testify at a Travel Board hearing.  
This hearing was scheduled to take place in August 2003, but 
the veteran failed to appear.


FINDINGS OF FACT

1. The preponderance of evidence fails to show that the 
veteran's hearing loss in her right ear is related to her 
time in service.

2. The preponderance of evidence fails to show that the 
veteran's hearing loss in her left ear was aggravated by her 
time in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss in 
the right ear are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

2.  The criteria for service connection for hearing loss in 
the left ear are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding, based on clear and unmistakable evidence, that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2004).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is to be established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a).

A review of the evidence shows that a fire following the 
veteran's discharge from active duty damaged her service 
medical records (SMRs), making some of the documents 
difficult to read.  Nevertheless, the existing records show 
that on the veteran's entrance examination in May 1942, 
normal right tympanic membra was seen.  An audiometer test 
showed 14.4 percent hearing loss in the right ear and a 34.4 
percent hearing loss in the left ear.  Conversational voice 
testing revealed 20/20 in the right ear and 10/20 in the 
left ear.  As a result, defective hearing was noted in the 
veteran's left ear, but a waiver was granted to permit her 
to enter military service.  In April 1944, the veteran was 
hospitalized for four days for acute, bilateral, diffuse 
otitis externa, and it was noted that her "conductive 
type" defective hearing in her left ear had been caused by 
repeated attacks of otitis media during childhood.  It was 
observed during this hospitalization that the veteran's 
hearing acuity was 15/15 in her right ear and 4/15 in her 
left ear.

At the veteran's separation physical in October 1944, the 
veteran's right ear drum appeared thickened and dull, and 
her left ear drum had a central perforation.  Low 
conversational voice testing revealed a score of 15/15 in 
each ear.  

Following service, there are no treatment records available 
for many years. 

At an outpatient exam in May 2001, the veteran indicated 
that her hearing had decreased greatly in the prior year, 
but that she had been wearing hearing aids for the prior 20 
to 25 years.  The veteran reported having bilateral 
stapedectomies in the early 1970s, and noted that she had 
"white discharge" coming from both ears.  The examination 
revealed serous otitis media, severe mixed hearing loss, and 
otitis externa of the right ear; and it was noted that her 
hearing is less than optimal in both ears.  A left pressure 
equalization tube procedure conducted in June 2001 revealed 
severely thickened tympanic membranes bilaterally.

In an effort to assist the veteran in substantiating her 
claim, the Board remanded her claim in order to obtain a 
medical opinion from an ear specialist regarding the 
etiology of her hearing loss in each ear.

With regard to the veteran's hearing loss in her left ear, 
the doctor was asked whether it was as likely as not that 
the veteran's pre-service left hearing loss underwent an 
increase in severity during active duty; and if so, whether 
the increase is considered to part of the natural progress 
of the condition.  

In response, the doctor indicated that since chronic hearing 
loss had been noted in the left ear and comments made about 
conductive hearing loss being related to ear infections in 
childhood, he would expect some continuation of that 
problem.  The doctor elaborated that although a perforation 
was noted in the left tympanic membrane at discharge, it 
could have been an old healed perforation; and, as such, he 
was of the opinion that the veteran's hearing loss was 
attributable to the natural progression of ear disease.  The 
doctor also indicated that about the only concrete evidence 
in this case are the percentages of hearing loss on 
enlistment.  Noting that chronic ear disease has a natural 
history, the doctor opined that the veteran fits this 
pattern.  Furthermore, the doctor explained that the 
veteran's history of bilateral stapes surgery can go along 
with the old history of middle ear disease and conductive 
hearing loss; and that in those later years, he doubted that 
an ear would have been explored for otosclerosis that did 
not have an intact ear drum.  The doctor concluded that in 
his opinion it is unlikely that active duty or the 
infections mentioned in the medical record had anything to 
do with the veteran's hearing loss.
With regard to the veteran's right ear, the specialist was 
asked whether it was as likely as not that the veteran's 
right ear hearing loss is related to any ear infections she 
had during active duty, or otherwise had its onset in 
service.  The doctor indicated that in his opinion it is not 
likely that the veteran's hearing loss in her right ear is 
related to an ear infection or upper respiratory infection 
during active duty.  The doctor also indicated that he did 
not think that her hearing loss had its onset while on 
active duty.

The doctor's medical opinions indicated that 1) the 
veteran's hearing loss in her left ear was consistent with 
the natural course of the disease, thereby implicitly 
stating that it was not aggravated by service beyond the 
natural progression of the disease; 2) that it is unlikely 
that active duty or the infections mentioned in the medical 
record had anything to do with the veteran's hearing loss in 
her left ear; and 3) that the veteran's hearing loss in her 
right ear was not likely to have been caused either by ear 
infections in service, or by any other event in service.  
Combined with the fact that the very limited post-service 
treatment records provide no indication as to the etiology 
of the veteran's hearing loss, the Board finds that the 
preponderance of evidence is against this claim, and, as 
such, reasonable doubt cannot be resolved in the veteran's 
favor with regards to the veteran's hearing loss in either 
ear.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Accordingly, the Board finds that the veteran's current 
hearing loss in her left ear was neither caused or 
aggravated by her service.  Therefore, the veteran's claim 
of entitlement to service connection for hearing loss in the 
left ear is denied.

The Board also finds that the veteran's current hearing loss 
in her right ear was not caused by her service.  Therefore, 
the veteran's claim of entitlement to service connection for 
hearing loss in the right ear is denied.


II.  Veterans Claims Assistance Act Compliance

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and her 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in her 
possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
October 2004.  Since this letter fully provided notice of 
elements (1), (2), (3) and (4), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  With respect to element (4), the Board notes that 
the October 2004 letter specifically requested that if the 
veteran knows of any other evidence of information that she 
thinks might support her appeal to notify VA, and if the 
evidence is in her possession to send it to VA, and there is 
no allegation from the veteran that she has any evidence in 
her possession that is needed for a full and fair 
adjudication of this claim.  In addition, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOC) veteran was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
both the August 2002 SOC and the July 2005 SSOC.  
Furthermore, the veteran has not claimed that VA has failed 
to comply with the notice requirements of the VCAA.  Thus, 
the Board considers the notice requirements of the VCAA met, 
and together with this record of proper subsequent VA 
process, (including a July 2005 supplemental statement of the 
case), any error as to timing of the notice is harmless.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  This assistance includes making 
reasonable efforts to obtain relevant records that a claimant 
identifies and providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  

With respect to the VA's duty to assist, VA has endeavored to 
obtain treatment records for the veteran, but was largely 
unsuccessful.  Nevertheless, the Board is not aware of a 
basis for speculating that any other relevant private or VA 
treatment records exist that have not been obtained.  VA also 
obtained a medical opinion in an effort to assist the veteran 
in substantiating her claim.  Furthermore, the veteran was 
offered the opportunity to testify before the Board, but she 
declined.
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the veteran's application was 
filed prior to VCAA enactment, and notice was not provided 
before the initial AOJ decision, despite the enactment of the 
VCAA in the interim.    

Nevertheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA and the applicable implementing regulations.


ORDER

Entitlement to service connection for hearing loss in the 
right ear is denied.

Entitlement to service connection for hearing loss in the 
left ear is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


